Order entered February 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01561-CV

          THIRD PARTY ANESTHESIA ADMINISTRATORS, LLC, Appellant

                                                V.

                                STAFF CARE, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09915

                                            ORDER
       Before the Court is appellant’s January 27, 2014 motion for extension of time to file

brief. In the motion, appellant asserts it “intended to file an appeal based upon an incorrect and

insufficient judgment and also upon evidentiary errors made by the Trial Court during and

following a bench trial.” Appellant further asserts that because the reporter’s record has not been

filed, “despite diligent request and inquiry,” it has “elected to appeal based on the issue of the

incorrect and insufficient Judgment which Appellant requests be vacated in Appellant’s Brief

filed concurrently herewith.”

       Appellant’s motion appears to be in response to the Court’s January 23, 2014 notice

informing appellant its brief is overdue and directing the brief and an extension motion be filed

no later than February 3, 2014. A review of the Court record reveals the briefing deadline was
set by the Clerk of the Court following the filing of the clerk’s record even though the reporter’s

record had not been filed. Because the briefing deadline is not triggered until the appellate

record is complete and, to date, the reporter has not filed the record, it appears our January 23rd

notice was inadvertently sent. See TEX. R. APP. P. 38.6(a). Although no extension is necessary,

to the extent appellant filed its brief in response to the Court’s January 23rd notice, we GRANT

the extension motion and order the brief tendered with the motion filed as of the date of this

order.

            Because the reporter’s record was due December 15, 2013 and it has not yet been filed,

we ORDER Sheretta L. Martin, Official Court Reporter of the 162nd Judicial District Court, to

file the record no later than February 13, 2014. No extensions will be granted absent exigent

circumstances. Appellant shall file any amended brief within thirty (30) days from the date the

reporter’s record is filed. Appellee’s brief is due within sixty (60) days from the date the record

is filed.

            We note appellant has not paid the $195 filing fee. Accordingly, we ORDER appellant

pay the fee no later than February 13, 2014.

            We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Sheretta L. Martin and all parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE